DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2017/0235364 A1).
Regarding claims 1, 7, and 8, Nakamura discloses an information processing apparatus comprising:
first estimating section for estimating a bending amount of a finger of a user by using a proximity sensor on a basis of a detection result of the proximity sensor (see par. [0076], The finger shape recognition engine 205 recognizes the shape of the fingers on the basis of a finger shape detection result provided by the sensor array 103 included in the controller 100, or more 103 includes optical sensors respectively corresponding to each of multiple fingers);
second estimating section for estimating a posture and a shape of a hand of the user by a method different from a method of the first estimating section (see par. [0077], The attitude recognition engine 207 recognizes the attitude of the hand on the basis of a detection result from the acceleration, angular velocity, and/or geomagnetic sensor provided by the IMU 131 included in the controller 100; also see par. [0066], The IMU 131 includes a three-axis acceleration sensor and a three-axis gyro sensor, for example); and
generating means for correcting information regarding an amount of movement of each finger in a bending direction in information regarding the posture and the shape of the hand of the user estimated by the second estimating section, by using information estimated by the first estimating section and for generating information regarding the posture and the shape of the hand of the user (see par. [0078], Note that the console device 200, similarly to the finger shape recognition engine 205 that issues a command corresponding to the shape of the fingers, or the attitude recognition engine 207 that issues a command corresponding to the attitude of the hand, may also include a command issuing unit that issues a command corresponding to a motion of the hand, an operation performed by the hand or the fingers, and/or sound produced near the hand, or the like).

Regarding claim 2, Nakamura discloses wherein the proximity sensor used by the first estimating section is an infrared sensor or a capacitance sensor (see par. [0065], The sensor array 103 includes optical sensors respectively corresponding to each of multiple fingers; also see par. [0002], estimates a hand shape by radiating infrared light).

Regarding claim 3, Nakamura discloses wherein the second estimating section uses an output of a sensor group arranged one-dimensionally or two-dimensionally and estimates the 207 recognizes the attitude of the hand on the basis of a detection result from the acceleration, angular velocity, and/or geomagnetic sensor provided by the IMU 131 included in the controller 100; also see par. [0066], The IMU 131 includes a three-axis acceleration sensor and a three-axis gyro sensor, for example).

Regarding claim 4, Nakamura discloses wherein the proximity sensor is a sensor that is arranged on a device surface held by the hand of the user and detects a contact state of the hand (see fig. 2A and par. [0065], The sensor array 103 may be the sensor array 103A, 103B, or 103C included in the controller 100A, 100B, or 100C described above, for example), and
the first estimating section estimates the bending amount of the finger of the user, based on information regarding a detection result of the sensor that is arranged on the device surface held by the hand of the user and detects the contact state of the hand (see par. [0161], Meanwhile, in the controller, it is possible to detect from the shape of the fingers whether or not the user is performing an action of touching the touch panel).

Regarding claim 5, Nakamura discloses an information processing system comprising:
an information processing apparatus (see par. [0063], a console device 200); and
a controller device to be held by a hand of a user (see fig. 2A and par. [0063], a console device 200),
the controller device including
a fixing material for fixing the controller device to the hand of the user with the controller device in contact with the hand (see fig. 1A, 1B, and par. [0039], The grip member 101A and the backpack 117 are joined by a belt 121), and
103A includes one or more optical sensors respectively corresponding to each of one or multiple fingers),
the controller device outputting information indicating a distance to each finger of the user detected by the proximity sensor to the information processing apparatus as information regarding a detection result (see par. [0065], In so doing, the shape of an individual finger may be detected as an amount of finger curl, for example. The sensor array 103 outputs a finger shape detection result to the computational unit 137; determining the finger shape would indicate a distance as both are merely positional determinations of various parts of the finger…in other words, as a finger curls, a fingertip would get closer to the sensor),
the information processing apparatus including
first estimating section for estimating a bending amount of each finger of the user, based on the information regarding the detection result of the proximity sensor input from the controller device (see par. [0076], The finger shape recognition engine 205 recognizes the shape of the fingers on the basis of a finger shape detection result provided by the sensor array 103 included in the controller 100, or more specifically, an amount of finger curl; also see par. [0065], The sensor array 103 includes optical sensors respectively corresponding to each of multiple fingers),
second estimating section for estimating a posture and a shape of the hand of the user by a method different from a method of the first estimating section (see par. [0077], The attitude recognition engine 207 recognizes the attitude of the hand on the basis of a detection result from the acceleration, angular velocity, and/or geomagnetic sensor provided by the IMU 131 included in the controller 100; also see par. [0066], The IMU 131 includes a three-axis acceleration sensor and a three-axis gyro sensor, for example), and
generating section for correcting information regarding an amount of movement of each finger in a bending direction in information regarding the posture and the shape of the hand of 200, similarly to the finger shape recognition engine 205 that issues a command corresponding to the shape of the fingers, or the attitude recognition engine 207 that issues a command corresponding to the attitude of the hand, may also include a command issuing unit that issues a command corresponding to a motion of the hand, an operation performed by the hand or the fingers, and/or sound produced near the hand, or the like), wherein
the proximity sensor of the controller device includes at least a proximity sensor arranged on the fixing material (see par. [0041], The sensor array 103A is secured to the housing formed by the grip member 101A, and is disposed on the palm side when the grip member 101A is gripped by the user's left hand).

Regarding claim 6, Nakamura discloses a controller device to be held by a hand of a user comprising:
a fixing material for fixing the controller device to the hand of the user with the controller device in contact with the hand (see fig. 1A, 1B, and par. [0039], The grip member 101A and the backpack 117 are joined by a belt 121);
a proximity sensor provided at least for each finger of the user (see par. [0041], Also, the sensor array 103A includes one or more optical sensors respectively corresponding to each of one or multiple fingers); and
a control unit that outputs information representing a distance to the finger of the user detected by the proximity sensor as information regarding a detection result (see par. [0065], In so doing, the shape of an individual finger may be detected as an amount of finger curl, for example. The sensor array 103 outputs a finger shape detection result to the computational unit 137; determining the finger shape would indicate a distance as both are merely positional 
the proximity sensor includes at least a proximity sensor arranged on the fixing material (see par. [0041], The sensor array 103A is secured to the housing formed by the grip member 101A, and is disposed on the palm side when the grip member 101A is gripped by the user's left hand).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohri (US 6,515,669 B1), Kim et al. (US 2014/0098018 A1), Hoshino et al. (US 9,002,119 B2), Kalpaxis et al. (US 2010/0152619 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/11/2022